Citation Nr: 1713437	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sporadic seizure disorder.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Elizabeth D. O'Brien-Fabeny, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from September 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in December 2015.  


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's sporadic seizures are related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's left shoulder disability is related to active duty service.

3.  The probative, competent evidence is against a finding that the Veteran's right shoulder disability is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sporadic seizures have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307 (2016).

2.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Seizures

The Veteran asserts that he has a seizure disorder which began as a result of an assault during service.  Specifically, he reported that he was assaulted and that the next day he was taken to the hospital by ambulance after having a seizure, but that he does not remember anything about the incident.  The Veteran testified at the RO hearing that he never had a medical workup for a seizure and that he was discharged soon afterwards.  He also indicated that a few months after separation he was working driving a truck after several days with little sleep, and he began having blurry vision and passed out, at which time was hospitalized for a seizure.  

With respect to a current disability, the record reflects that the Veteran was diagnosed with an idiopathic seizure disorder in October 1976, eight months after separation from service.  The Veteran has also reported having seizures regularly since that time and throughout the pendency of the appeal.  Given the diagnosis and ongoing complaints of seizures, the Board finds the Veteran has demonstrated a current disability for service connection purposes.  In making this determination the Board notes that that the April 2016 VA examiner found that the Veteran had not had a current seizure disorder since 1977, but the Veteran has had ongoing general treatment, and during treatment he has consistently reported having seizures since separation.  In fact, during the April 2016 VA examination the Veteran reported that his last seizure was three weeks prior.  Additionally, his wife of 26 years also asserted that she had witnessed the Veteran's seizures since they met in 1985.  The Board finds the evidence is sufficient for a current disability for service connection purposes.  

With respect to an in-service event or injury, as noted the Veteran reported that he began having seizures after an assault during service.  No assault was documented in the service treatment records, but the Veteran reported that he was told not to report the incident.  Of note, service connection was granted for posttraumatic stress disorder based on a claim of physical and sexual assault during service.  In addition, during post-service treatment for a seizure in October 1976 the Veteran reported having another seizure approximately two years prior, which would have been around the time he was in service.  As this statement was made close in time to service and for the purpose of receiving treatment it is afforded high probative value.  The Board finds it telling that the Veteran was diagnosed with a seizure disorder only eight months after separation from service, and based on this temporal diagnosis along with the Veteran's assertions, the Board finds that the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the Veteran's sporadic seizures and active duty service, the Board affords limited probative weight to the negative opinion of the VA examiner who examined the Veteran in April 2016.  The VA examiner diagnosed the Veteran with a history of a seizure disorder and opined that it was less likely than not these incurred in or caused by an in-service injury, event or illness.  In making this determination the VA examiner noted that the Veteran had not sought treatment during service, that his separation examination was normal, and that his seizure just after service was due to other causes.  The VA examiner also noted that the Veteran had not sought treatment for 40 years and that he had not seen a neurologist.  However, as noted the Veteran was discouraged from seeking treatment after an assault during service.  He has consistently reported having seizures since service, and his VA treatment records document ongoing complaints of seizures.  Moreover, the Veteran has been referred to neurology at VA for his seizures, but has declined to do so because he gets panic attacks during CT scans, which is why he has not sought treatment.  The Board finds that the VA examiner did not account for the Veteran's lay statements in making her determination.  Therefore, the Board affords this opinion limited probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  In addition, the 2016 opinion is based in part on the incorrect premise that the Veteran's first seizure was in October 1976 (post-service) when in fact, as noted above, in October 1976 the Veteran reported having a previous seizure that would have been around the time he was in the military.  

Conversely, the Board affords the Veteran's own statements significant probative weight.  During his VA examination in April 2016, the Veteran reported having seizures which began during service.  Moreover, in his lay statements and VA treatment records, the Veteran has consistently reported that his seizures began after an assault during service, which was corroborated by his wife's statements.  The Board finds that the Veteran is competent and credible to report the symptoms of his seizures, and that he has consistently reported that they began during service and have continued since then.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran's lay statements may be sufficient evidence in any claim for service connection); see also 38 C.F.R. § 3.303(a).

Based on the foregoing, the Board finds the probative, competent evidence supports a finding that the Veteran's seizure disorder began during active duty service.  Therefore, entitlement service connection for sporadic seizures is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


Bilateral Shoulders

The Veteran contends that he injured his shoulders during service when he was assaulted, and that he has had ongoing shoulder pain since then.  He asserted that he may have sought treatment in Germany in 1978 or 1979, and that he was told that he needed surgery.

As it pertains to a current disability, the Board notes that the Veteran was diagnosed with bilateral acromioclavicular joint osteoarthritis in April 2016.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the service treatment notes are silent for any symptom of or treatment for a shoulder disability.  In a report of medical history at separation the Veteran denied having had a painful or trick shoulder or swollen joints, and his separation physical examination was normal as to the upper extremities and musculoskeletal system.  

The first treatment for the shoulders after separation from service was a notation of shoulder pain in April 2011, when he sought mental health counseling.  At the time he reported that his shoulder pain was a six on a pain scale of one to ten.  A few months later he had an orthopedic evaluation that showed impingement in the right shoulder.  However, as there is no competent evidence of a shoulder disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

As it pertains to a nexus between the Veteran's bilateral shoulder disability and active duty service, the sum of the evidence is negative to the Veteran's claims.  When the Veteran underwent VA examination in connection with his claims in April 2016, he was diagnosed with bilateral acromioclavicular joint osteoarthritis.  On physical examination he had a reduced range of motion in the shoulders, but the remaining testing was unable to be done because the Veteran did not move his shoulders to allow for testing.  The VA examiner opined that it was less likely than not that the Veteran's shoulder condition incurred in or was caused by an in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran was not treated for a shoulder condition during service, and that he did not mention a shoulder condition even after the assault.  The VA examiner noted that the Veteran's physical examinations in February 1976 and April 1994 were silent for a shoulder disability, and that he was able to work for many years and did not mention his shoulder disability until 2011, many years after separation from service.  The VA examiner suggested this disability was more likely due to aging.

The Board notes that the medical evidence, to include the April 2016 VA examiner's opinion, is negative to the Veteran's claims.  There is no medical evidence showing that the Veteran sought treatment for a shoulder disability until 2011, and he never mentioned a shoulder disability prior to then (unlike his seizure disorder, which was consistently reported).  He specifically denied shoulder complaints at separation from the military.  The Board notes that the Veteran does have a current bilateral shoulder disability, but that the evidence is insufficient to suggest that this is related to active duty service.  

While the Veteran believes that his current bilateral shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral shoulder disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral shoulder disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, this doctrine is not for application and service connection must be denied.


ORDER

Entitlement to service connection for a sporadic seizure disorder is granted.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


